DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to applicant’s communication filed December 7, 2021 in response to PTO Office Action dated September 7, 2021. The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  In response to the last Office Action, claims 1, 15, and 19 have been amended.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuller et al. (US# 9,003,086).

Regarding claim 1, Schuller et al. teaches a system, comprising: a processor (802); and
a memory (804/806) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving mapping data indicating an allocation of real storage device extents (storage resources) comprised in real nodes comprised in a real storage cluster [Fig. 2: clusters:subrow, node:shelf, extents:storage resources], wherein the allocation of the real storage device extents supports a logical representation of mapped storage devices comprised in a first mapped node of a mapped storage cluster [col. 5, lines 27-31 & 36-44], and wherein the mapped storage cluster is prohibited from comprising more than one mapped node employing storage of a same real node of the real cluster [Fig. 2, each real node is assigned to a single cluster], and wherein a failure of the real node avoids multiple mapped nodes of the mapped storage cluster failing [this claim limitation corresponds to an intended use of the limitation that suggests a result rather than positively reciting the steps of the “avoids” limitation that would need to occur to produce the result]; and 
assigning execution of a first instance of a mapped cluster storage service to a first real node of the real nodes based on a first count of a first portion of the real storage device extents, wherein the first portion of the real storage devices facilitates data interactions via the first mapped node of the 

Regarding claim 2, Schuller et al. teaches wherein the assigning the execution of the first instance of the mapped cluster storage service is further based on determining that a sufficiency rule is satisfied by first computing resources of the first real node (steps 505-520; Fig. 5A), and wherein the sufficiency rule relates to computing resources being sufficient to execute the first instance of the mapped cluster storage service above a (minimum) threshold performance level [Fig. 5A; col. 11 lines 58-65; candidate operation uses RDF value to acquire appropriate resource mapping].

Regarding claim 3, Schuller et al. teaches wherein the operations further comprise, in response to determining that the sufficiency rule is not satisfied by the first computing resources of the first real node (520), substituting a second portion of the real storage device extents for the first portion, and wherein the second portion (mapping more resources) of the real storage devices facilitates data interaction via a second mapped node (second mapped node = first real node) of the mapped storage cluster [col. 11, line 58 – col. 12, line 3; see also modification of cluster map col. 11, lines 38-41].

Regarding claim 4, Schuller et al. teaches wherein the second portion of the real storage device extents is selected based on a second count of a second portion of the real storage devices [second portion includes more resources than first portion; Fig. 5A, steps 510-520].

Regarding claim 5, Schuller et al. teaches wherein the second mapped node is a same mapped node as the first mapped node [second mapped node = first real node =first mapped node; see claim 3].



Regarding claim 7, Schuller et al. teaches wherein the operations further comprise, in response to determining that the second instance of the mapped cluster storage service is assigned to execute via the second real node, substituting a second portion of the real storage device extents for the first portion of the real storage device extents [claims may be interpreted such that second service operations are the same as first instance operations, and thus would replace the first portion with an equivalent second portion].

Regarding claim 8, Schuller et al. teaches wherein the assigning the execution of the first instance of the mapped cluster storage service is further based on determining that the first real node has not been assigned execution of a second mapped cluster storage service to facilitate data interactions via a second mapped node of the mapped nodes [interpreted as new operation not linked to any other operation, Fig. 6 steps 600-615; col. 13, lines 22-41].

Regarding claim 9, Schuller et al. teaches wherein the operations further comprise, in response to determining that the first real node has been assigned execution of a second mapped cluster storage service, substituting a third real node of the real nodes for the first real node [first real node associated 

Regarding claim 10, Schuller et al. teaches wherein the third real node comprises a second portion of the real storage devices that facilitate data interactions via the first mapped node of the mapped nodes [higher RDF value indicates sharing of resources, which would facilitate interaction with the resources of multiple nodes and thus the multiple nodes themselves.

Regarding claim 11, Schuller et al. teaches, wherein the assigning the execution of the first instance of the mapped cluster storage service is based on the first count of the first portion of the real storage device extents is further based on the first count (first operation) being a higher count than a second count (second operation) of a second portion of the real storage device extents, and wherein the second portion of the real storage device extents facilitates data interactions via a second mapped node of the mapped nodes [RDF value used to form needed number of resources relative to requests;  second operation mapped to second separate node utilizing different RDF value using same steps as that of claim 1; see also col. 1 lines 42-50].

Regarding claim 12, Schuller et al. teaches wherein each real node of the real storage cluster is assigned execution of one instance of the mapped cluster storage service [node with associated extents/storage resources assigned to each operation; follows operations as seen in claim 1].

Regarding claim 13, Schuller et al. teaches, wherein at least one real node of the real storage cluster is assigned execution of at least two instances of the mapped cluster storage service [two service 

Regarding claim 14, Schuller et al. teaches, wherein the first count of the first portion of the real storage device extents is determined from the mapping data [Fig. 2; extents association occurs in Fig. 5A], wherein the first count indicates a number of real storage device extents in the first portion of the real storage device extents, wherein the first portion of the real storage device extents is comprised in one real node of the real nodes, and wherein the first portion of real storage device extents correlate to at least a second portion of the first mapped node [Fig. 5A, required storage resources are assigned as necessary (first portion); unmapped storage resources of same node/shelf would comprise second portion].

Regarding claim 15, Schuller et al. teaches a method, comprising:
determining, by a system comprising a processor (802) and a memory (804,806), a first number of first real disk extents (storage resources) of a real cluster (subrow/cabinet), wherein the first real disk extents map to at least a portion of a first mapped node (shelf)of a first mapped cluster (subrow) [Fig. 2;col. 4, line 61 – col 5, line 2], and wherein the mapped storage cluster is prohibited from comprising more than one mapped node employing storage of a same real node of the real cluster [Fig. 2, each real node is assigned to a single cluster] to decrease a likelihood of failures of multiple mapped nodes of the mapped storage cluster as a result of a failure of the real node [this claim limitation corresponds to an intended use of the limitation that suggests a result rather than positively reciting the steps of the “decrease” limitation that would need to occur to produce the result]; and 

instantiating, by the system, a first instance of a mapped cluster storage service at a first real node of the real cluster based on the first instance of the mapped cluster storage service being determined to satisfy an instantiation rule (finding necessary resources to satisfy request), wherein the instantiation rule is related to the ranking of the first real disk extents [required resources used to select correct mapping of resources/node/cluster based on RDF value; col 11, lines 29-45 and 52-57].

Regarding claim 16, Schuller et al. teaches wherein the instantiating the first instance of the mapped cluster storage service is based on the instantiation rule further being related to the first real node being determined to comprise at least a (minimum) threshold amount of computer resources to execute the first instance of a mapped cluster storage service [as in claim 15, where selected node incorporates needed amount of storage resources for extents].

Regarding claim 17, Schuller et al. teaches wherein the instantiating the first instance of the mapped cluster storage service is based on the instantiation rule further being related to determining that the first mapped cluster is not already associated with a second instance of the mapped cluster storage service [by way of low RDF value, or according to available resources as second instance resources would already be unavailable to first service operation; col 3, lines 53-61; col. 4, lines 8-27].

Regarding claim 18, Schuller et al. teaches wherein the instantiating the first instance of the mapped cluster storage service is based on the instantiation rule further being related to determining that the first real node is not already instantiating a second instance of the mapped cluster storage 

Regarding claim 19, Schuller et al. teaches computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
selecting real disk extents of a real disk of a real node of a real cluster based on how many overall real disk extents comprise the real disk extents, wherein the real disk extents map to at least a portion of a mapped node of a mapped cluster [Fig. 5A, extents/resources selected from total based upon requirements of operation; col. 11, lines 42-47; extents map to node/shelves (Fig. 2)]; and
causing a first instance of a mapped cluster storage service to execute using computing resources of the real node based on the real disk extents [Fig. 5A, steps 505-520; col. 11, lines 33-67], wherein the mapped storage cluster is prohibited from comprising more than one mapped node employing storage of a same real node of the real cluster [Fig. 2, each real node is assigned to a single cluster] to prevent failures of multiple mapped nodes of the mapped storage cluster as a result of a failure of the read node [this claim limitation corresponds to an intended use of the limitation that suggests a result rather than positively reciting the steps of the “prevents” limitation that would need to occur to produce the result]; and

Regarding claim 20, Schuller et al. teaches a computer-readable storage medium of claim 19, wherein the causing the first instance of the mapped cluster storage service to execute using the computing resources of the real node is further based on determining that the computing resources of the real node are not executing a second instance of the mapped cluster storage service, that the real .


Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the prior art fails to teach the amended subject matter of the singular mapping, the Examiner respectfully disagrees.  As seen in Figure 2, each cluster may have multiple mapped nodes, but no cluster may share a node between clusters. According to MPEP 2111.04 and 2103(1)(C)(A), claim language scope is not limited by claim language that suggests but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Taking claim 1 as an example, the limitations indicate an intended use (where failure of a real node avoids multiple mapped nodes of the mapped storage cluster from failing) without clearly indicating how the failure avoids the failing.  For instance, there are no positively recited claim limitations that teach that when a failure occurs, corresponding hardware and/or steps preserve the present system in a form akin to that of normal functionality.  Thus, the amendments to claims 1, 15 and 19 have not been given patentable weight.
Regarding Applicant’s arguments that the prior art fails to teach RAIN system and it’s associated redundancy features, the Examiner would like to indicate that such language is not present in the current state of the recited claimed subject matter.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133